In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Nassau County (Falanga, J.), entered May 27, 2008, which, in effect, denied his motion, in effect, to vacate an order of the same court (Ross, J.), dated February 15, 2008, appointing a parenting coordinator to assist the parties in implementing the terms of existing child custody and visitation orders.
Ordered that the order is affirmed, with costs.
The issues raised by the father concern a decision of the Supreme Court, Nassau County (Ross, J.), dated October 3, 2007, and an order of the same court (Falanga, J.), dated February 14, 2008. These issues are not properly before this Court since the appeal from the nonfinal order entered May 27, 2008 does not bring up for review prior nonfinal determinations (see CPLR 5501 [a]; Baker v Shepard, 276 AD2d 873, 874 [2000]; Town of Coeymans v Malphrus, 252 AD2d 874, 875 [1998]). Rivera, J.P., Dillon, Belen and Hall, JJ., concur.